DETAILED ACTION
	This action is a first action on the merits. The claims filed on October 30, 2019 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 30, 2019 and March 11, 2021 have been considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al., US 2018/0066513 (hereinafter Sugiura).
Claim 1: Sugiura discloses a downhole drilling tool comprising: 
an earth-boring drill bit (see Fig 8A) including, a bit body (drill bit 800) (par [0087]); 
a shank (drill bit shank 455) coupled to the bit body (800) (par [0088]
a motion puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including accelerometers, Hall-effect sensors, magnetometers, par [0064]) positioned in a cavity (slot 910, 920) of the shank (455) (Fig 9, par [0088]), the motion puck (accelerometers, Hall-effect sensors, magnetometers of 100, 200) including a motion sensor to detect movement indicating a force applied to the earth-boring drill bit during a drilling operation (low-g accelerometers for determination of inclination, total gravity field, radial acceleration, tangential acceleration, and/or low-g vibration sensing and/or gravity tool face, high-g accelerometers for shock sensing; three-axis gyroscopes for rotation speed (angular velocity) computation; Hall-effect sensors to measure relative rotation speed, along with a magnetic markers; and magnetometers for rotation speed (angular velocity) computation, par [0064]);
a strain puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including strain gauges, par [0064]) positioned in the cavity (910) of the shank (455), the strain puck (strain gauges of 100, 200) including a strain gauge (strain gauge, par [0064]) to measure the force applied to the earth- boring drill bit during the drilling operation (strain gauges to measure one or more of tension, compression, torque on bit, weight on bit, bending moment, bending tool face, and pressure, par [0064]); and 
a plurality of blades (see Figs 8A-8D) disposed on exterior portions of the bit body (800), each blade having respective cutting elements disposed thereon (drag big 800 shown having blades with cutting elements disposed thereon).
Claim 2: Sugiura discloses the motion puck (accelerometers, Hall-effect sensors, magnetometers of 100, 200) is positioned in the cavity of the shank (slot 910, 920) such that the motion puck is in contact with the strain puck (strain gauges of 100, 200) (accelerometers, Hall-effect sensors, magnetometers of motion puck and strain gauges of strain puck are all located in dynamics data recorder 100, 200, Fig 1, 2, and therefore in contact with each other).
Claim 8: Sugiura discloses downhole drilling system comprising: 
a drill string (par [0071]) including, 
a drill pipe (downhole tool 300 may be any component of a drill or tool string within a wellbore, and may include, for example and without limitation, a component of a BHA, drill bit, stabilizer, cross-over, par [0071]); and 
a bottom hole assembly (par [0071]) that includes a drill bit (drill bit 800) having a cavity (slot 910), the drill bit including, 
a motion puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including accelerometers, Hall-effect sensors, magnetometers, par [0064]) positioned in the cavity (910) (Fig 9, par [0088]), the motion puck (accelerometers, Hall-effect sensors, magnetometers of 100, 200) including a motion sensor to detect movement indicating a force applied to the drill bit (800) during a drilling operation (low-g accelerometers for determination of inclination, total gravity field, radial acceleration, tangential acceleration, and/or low-g vibration sensing and/or gravity tool face, high-g accelerometers for shock sensing; three-axis gyroscopes for rotation speed (angular velocity) computation; Hall-effect sensors to measure relative rotation speed, along with a magnetic markers; and magnetometers for rotation speed (angular velocity) computation, par [0064]); and 
a strain puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including strain gauges, par [0064]) positioned in the cavity (910, 920) such that the strain puck (strain gauges of 100, 200) is in contact with the motion puck (accelerometers, Hall-effect sensors, magnetometers of motion puck and strain gauges of strain puck are all located in dynamics data recorder 100, 200, Fig 1, 2, and therefore in contact with each other), the strain puck including a strain gauge (strain gauge, par [0064])  to measure the force applied to the drill bit (800) during the drilling operation (strain gauges to measure one or more of tension, compression, torque on bit, weight on bit, bending moment, bending tool face, and pressure, par [0064]).
Claims 14: Sugiura discloses the cavity (slot 910, 920) is in a shank (455) of the drill bit (Fig 9, par [0088]),
Claims 15: Sugiura discloses a method comprising: 
receiving, from a motion sensor in a motion puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including accelerometers, Hall-effect sensors, magnetometers, par [0064]) positioned in a cavity (slot 910, 920) of a subassembly of a drill bit (bit 800) (Fig 9, par [0088]), data indicating movement caused by a force applied to the drill bit during a drilling operation (low-g par [0064]); 
receiving, from a strain gauge in a strain puck (dynamics data recorder 100, 200, Fig 1, 2 containing drilling dynamics sensors including strain gauges, par [0064]) positioned in the cavity (910, 920) of the subassembly of the drill bit (800) (Fig 9, par [0088]), data representative of the force applied to the drill bit (800) during the drilling operation (strain gauges to measure one or more of tension, compression, torque on bit, weight on bit, bending moment, bending tool face, and pressure, par [0064]); 
analyzing the data representative of the force (weight on bit or gravity tool face) and the data indicating movement caused by the force applied to the drill bit during the drilling operation to determine a value of one or more drilling parameters (sensors within drilling dynamics data recorder 100, 200 may be used to determine bit dynamics and the operating condition of the bit, par [0087], during drilling process, the sensors in sensor package 110 may measure drilling dynamics data, par [0092], condition monitoring, par [0094]);
modifying the one or more drilling parameters of the drilling operation based on the determined value of the one or more drilling parameters (modified parameters of the range thresholds, par [0105]).
Claim 16: Sugiura discloses analyzing the data comprises calculating a weight on the drill bit based on the data representative of the force (weight on bit or gravity tool face, par [0064]) and the data indicating movement caused by the force applied to the drilling bit during the drilling operation (during the dynamic drilling dynamics recording, par [0064]), and wherein modifying the one or more drilling parameters comprises modifying the weight on the drill bit (modified parameters of threshold ranges, par [0105]).
Claims 6, 12, and 19: Sugiura discloses the force comprises at least one of a compression force and a tensile force (strain gauges measure one or more of tension, compression, torque on bit, weight on bit, bending moment, bending tool face, and pressure, par [0064]
Claims 7, 13, and 20: Sugiura discloses the motion sensor comprises at least one of a gyroscope, an accelerometer, and a magnetometer (dynamics data recorder 100, 200 includes low-g accelerometers for determination of inclination, total gravity field, radial acceleration, tangential acceleration, and/or low-g vibration sensing and/or gravity tool face, high-g accelerometers for shock sensing, three-axis gyroscopes for rotation speed (angular velocity) computation, Hall-effect sensors to measure relative rotation speed, along with a magnetic markers, and magnetometers for rotation speed (angular velocity) computation, par [0064]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-5, 9-11, and 17-18 contain allowable subject matter over the closest prior art “herein Sugiura et al., US 2018/0066513 (hereinafter Sugiura)”, for the following reasons:
Sugiura discloses the motion puck and the strain puck (sensors 111, 112, 113, 114, 116, and 117) are in communication with processor (105) through a sensor communication bus (170) (Fig 14, par [0076]).
Sugiura does not disclose the motion puck is in contact with the strain puck through a face of the motion puck being in contact with a face of the strain puck.
The Examiner is unaware of prior art which reasonably suggests alone or on combination the limitations of claims 3-5, 9-11, and 17-18.

Claims 3-5, 9-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Snell, US 2006/0065395 and Yao, US 9,297,248 are relevant to the claims but was not relied upon in the current rejections.

Claims 1-2, 6-8, 12-16, and 19-20 are rejected. Claims 3-5, 9-11, and 17-18 are objected to. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676